 

EXHIBIT 10.1

 

[gjjzhp5hupge000001.jpg]

Corporate Office

44201 Nobel Drive

Fremont, California 94538

 

 

 

 

 

 

 

 

 

 

January 1, 2019

 

Michael Urban

 

***Personal & Confidential***

 

Dear Michael:

We are pleased to offer you the position of President of Worldwide Technology
Solutions Distribution of SYNNEX Corporation (“Company”) at a starting annual
salary of $550,000.00.  This equals approximately $21,153.85 on a bi-weekly
basis.  You will participate in our annual 2019 Profit Sharing Plan, with a
target payment of two times annual base salary, or $1,100,000.00, guaranteed at
50% for the first year, dependent upon Company achievement of minimum
performance for net income and ROIC.  

In addition to the above base salary and incentive compensation, you will also
participate in the 2019 - 2021 Long Term Incentive Plan (“LTIP”) with a target
value of $366,666.67 in the form of performance restricted stock units. You will
be eligible for subsequent year LTIP programs as approved by our Compensation
Committee.

Also, you will be eligible for other equity compensation.  Subject to the
approval by our Compensation Committee , you will receive a Non-Qualified Stock
Option equity grant of the approximate value of $500,000.00 and a Restricted
Stock Award equity grant of the approximate value of $450,000.00. These two
equity awards will vest over five years. You will be eligible for similar,
annual equity grants commensurate with your performance beginning in fiscal
fourth quarter 2019.  

 

Subject to the approval by our Compensation Committee, you will receive (1) a
“sign on” Restricted Stock Award equity grant of the approximate value of
$225,000.00 that will vest on the expiration of your first year anniversary with
the Company and (2) a second Restricted Stock Award equity grant of the
approximate value of $225,000.00 on your first year anniversary date that will
vest on your second anniversary date.

 

All equity grants will be evidenced by and subject to the Company’s standard
equity grant agreements.  In addition, all of the above is subject to your
continuous employment in good standing with the Company.  

 

The Company will sponsor your US Permanent Residence and will pay for a new Visa
application, future H1-b and green card.

 

You are eligible for Company benefits including paid holidays, sick time and
vacation time.  Your medical, dental, vision, life, AD&D, employee assistance
plan and flex plans are effective the first of the month following your start
date or coinciding with your start date if you are starting on the first of the
month. The Company sponsored disability plans are effective on the first of the
month following your six-month anniversary with the Company.

 

--------------------------------------------------------------------------------

 

You will be reporting to Dennis Polk, President and CEO, and your start date
will be within two weeks of acceptance of this offer.  During the first 60 days
(or such shorter or longer period as determined by the Company) of your
employment, you will be working from our Telford, UK facility (“Telford
Employment”).  After the Telford Employment, you will be working in our
Greenville, SC facility.  In support of this relocation to Greenville, SC, you
will be provided with up to 90 days temporary housing as well as $150,000.00
moving allowance toward any future move of your family. This includes all
reasonable costs associated with your household move, paid on your behalf and
all other moving allowance reimbursements. As a condition to receiving the
moving allowance, you agree to repay 100% of the moving allowance if you: (1)
voluntarily resign from the Company, or (2) are terminated for cause by the
Company, in either event within the first 24 months of your relocation
date.  Should you be unable to reimburse the Company for these expenses at the
time of termination, the Company reserves the right to deduct the amount from
your final paycheck.

Employment with the Company is for no specific period of time and
“at-will.”  Please note that because your position is “at-will,” your job
duties, title, compensation and benefits, as well as the Company’s human
resources policies and procedures may change from time-to-time.  Accordingly,
the “at-will” nature of your employment may only be changed in a document signed
by you and an executive officer of the Company.  This is the full and complete
agreement between us.  However, notwithstanding the foregoing, in the event the
Company terminates you without cause during the Telford Employment, you will be
eligible for a payment of $750,000.00 as full and final severance.

Your employment pursuant to this offer is contingent on (1) you accepting and
electronically executing the required Company agreements and policies, including
but not limited to the Proprietary Information & Inventions Agreement,  Conflict
of Interest Disclosure, Employee Manual and Code of Ethics, and other such
policies that may be required by the Company prior to your first day of
employment, (2) you providing the Company with the legally-required proof of
your identity and authorization, and continued authorization, to work in the UK
and the United States, as applicable, and (3) the successful completion of a
background check.

 

This letter covers the terms of your employment with us and supersedes any prior
representations or agreements, whether written or oral.  To accept this offer,
please sign and return this letter to me.  This offer, if not accepted, will
expire on the close of business on January 2, 2019.

We look forward to having you join us.  If you have any questions, please feel
free to contact me.

 

Sincerely,

 

/s/ Dennis Polk

 

Dennis Polk

President and CEO

SYNNEX Corporation

 

I have read and accept this employment offer.

 

/s/ Michael Urban

 

01/01/2019

 

Signature

 

Date

 

 

 